MEMORANDUM **
Sunil (“Sunil”) and Peter (“Peter”) San-toro appeal the district court’s decision granting George S. May International Company, Inc.’s (“GSM”) summary judgment on Sunil’s discrimination claim and Peter’s constructive discharge claim.
Sunil stated a prima facie discrimination case. GSM articulated a legitimate nondiscriminatory reason for its disparate treatment. Sunil failed to raise a material issue of fact regarding pretext. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 890-91 (9th Cir.1994).
Peter failed to raise a material question of fact regarding constructive discharge; see Thompson v. Tracor Flight Systems, Inc., 86 Cal.App.4th 1156, 1166-67, 104 Cal.Rptr.2d 95 (2001); or wrongful discharge in violation of public policy. See Lagatree v. Luce, Forward, Hamilton & Scripps LLP, 74 Cal.App.4th 1105, 1111, 88 Cal.Rptr.2d 664 (1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as may be provided by Ninth Circuit Rule 36-3.